 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9
10   Stanley E. Nelson,                               No. CV-18-08125-PHX-DGC (DMF)
11                        Petitioner,                 ORDER
12   vs.
13   David Shinn, Director of the Arizona
     Department of Corrections; and Mark
14   Brnovich, Attorney General of the State of
15   Arizona,
16                        Respondents.

17
18
19          Stanley Nelson is confined in Arizona state prison. He has filed a petition for writ
20   of habeas corpus pursuant to 28 U.S.C. § 2254. Docs. 1, 13. Magistrate Judge Deborah
21   Fine issued a report recommending that the petition be dismissed (“R&R”). Doc. 25.
22   Nelson filed objections. Docs. 26, 27. For reasons stated below, the Court will accept
23   the R&R and dismiss the petition.
24   I.     Background.
25          On December 10, 2012, Nelson pled guilty in state court to one count of
26   trafficking in stolen property and two counts of sale of a dangerous drug. Doc. 20
27   at 9-15. He received concurrent sentences of 9.25 years in prison on the stolen property
28   offense and 10 years on each of the two drug offenses. Id. at 17-21.


                                                  1
 1          Nelson waived his right to appeal by pleading guilty. Under state court Rule 32,
 2   Nelson had until March 11, 2013 – 90 days from the date of his sentencing – to file a
 3   notice of post-conviction relief. See Doc. 25 at 7; Ariz. R. Crim. P. 32.4(b)(3)(A).
 4   Nelson claims that upon returning to jail after his sentencing, he provided a notice of
 5   post-conviction relief to an unnamed detention officer to forward to the state court.
 6   Doc. 13 at 2-6. He never received a response.
 7          Nelson brought this federal habeas proceeding in June 2018, asserting ineffective
 8   assistance of counsel claims. Doc. 13. Judge Fine recommends that the petition be
 9   dismissed as untimely. Doc. 25.
10   II.    R&R Standard of Review.
11          This Court “may accept, reject, or modify, in whole or in part, the findings or
12   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). The Court
13   “must review the magistrate judge’s findings and recommendations de novo if objection
14   is made, but not otherwise.” United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir.
15   2003) (en banc). The Court is not required to conduct “any review at all . . . of any issue
16   that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985);
17   see also 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3).
18   III.   The AEDPA’s One-Year Limitation Period.
19          Federal habeas proceedings are governed by the Antiterrorism and Effective Death
20   Penalty Act of 1996 (“AEDPA”), 28 U.S.C. § 2241 et seq. The AEDPA establishes a
21   one-year limitation period for the filing of habeas petitions. 28 U.S.C. § 2244(d); see
22   Pliler v. Ford, 542 U.S. 225, 230 (2004). The limitation period generally begins to run
23   when the state conviction becomes final by the expiration or conclusion of direct review.
24   28 U.S.C. § 2244(d)(1)(A).
25          Statutory tolling is available for the time during which a properly filed petition for
26   post-conviction relief is pending in state court. 28 U.S.C. § 2244(d)(2). Equitable tolling
27   applies where the petitioner shows that “(1) some ‘extraordinary circumstance’ prevented
28   him from filing on time, and (2) he has diligently pursued his rights.” Luna v. Kernan,


                                                  2
 1   784 F.3d 640, 646 (9th Cir. 2015) (citing Holland v. Florida, 560 U.S. 631, 649 (2010)).
 2   In addition, an equitable exception to the limitation period applies if the petitioner
 3   establishes a fundamental miscarriage of justice through a “credible showing of actual
 4   innocence.” McQuiggin v. Perkins, 569 U.S. 383, 392 (2013); see Schlup v. Delo, 513
 5   U.S. 298, 327 (1995).
 6   IV.    Judge Fine’s R&R.
 7          Judge Fine found Nelson’s habeas petition untimely under the AEDPA’s one-year
 8   limitation period because he filed the petition more than five years after his conviction
 9   became final in March 2013, and he has not established a basis for statutory or equitable
10   tolling. Doc. 25 at 7-13. Noting that the state court has no record of the notice of post-
11   conviction relief Plaintiff purportedly gave to an unnamed detention officer in December
12   2012 (see Doc. 20 at 32), Judge Fine concluded that, “[w]ithout a properly filed post-
13   conviction proceeding, there is no statutory tolling of the limitations period under [the]
14   AEDPA.” Doc. 25 at 7-8. Judge Fine further concluded that equitable tolling does not
15   apply because Nelson did not diligently follow up with the state court after providing the
16   notice to the detention officer. Id. at 10-12 (citing Huizar v. Carey, 273 F.3d 1220, 1223
17   (9th Cir. 2001)); Fue v. Biter, 842 F.3d 650, 654 (9th Cir. 2016)). Because Nelson does
18   not argue, let alone meet, the “actual innocence” excuse for untimeliness of this habeas
19   proceeding, Judge Fine recommends that the petition be dismissed as untimely. Id. at 12.
20   V.     Nelson’s Objections.
21          Nelson does not object to Judge Fine’s conclusions that statutory tolling does not
22   apply and that there has been no showing of actual innocence. See Doc. 25 at 8, 12.
23   Nelson instead contends that he is entitled to equitable tolling because his state court
24   attorney did not send him a Rule 32 packet and otherwise failed to help him prepare and
25   file a petition for post-conviction relief. Docs. 26 at 4, 27 at 3. But as Judge Fine
26   explained, “a petitioner’s pro se status [and] ignorance of the law . . . during the
27   applicable filing period do not constitute extraordinary circumstances justifying equitable
28   tolling.” Doc. 25 at 10 (citing Rasberry v. Garcia, 448 F.3d 1150, 1154 (9th Cir. 2006);


                                                 3
 1   Ballesteros v. Schriro, CIV 06-675-PHX-EHC (MEA), 2007 WL 666927, at *5 (D. Ariz.
 2   Feb. 26, 2007)).
 3          Nelson further contends that he did his part by providing a notice of post-
 4   conviction relief to the detention officer in December 2012, and waited more than five
 5   years for a response from the state court. Doc. 26 at 3. But this only confirms that
 6   Nelson was not “diligent in following up with the court after a ‘reasonable period of
 7   time.’” Doc. 25 at 11 (quoting Huizar, 273 F.3d at 1223). Indeed, he waited until
 8   October 2018 – nearly four months after bringing this federal habeas action – before
 9   filing anything with the state court about his purported earlier attempt to file for post-
10   conviction relief. See id.; Doc. 20 at 32.
11          Because Nelson has not shown that extraordinary circumstances made it
12   impossible for him to file a timely habeas petition, he is not entitled to equitable tolling.
13   See Valencia Pineda v. Allison, No. 1:19-cv-00260-DAD-EPG-HC, 2020 WL 756643, at
14   *6 (E.D. Cal. Feb. 14, 2020) (petitioner failed to act with reasonable diligence where he
15   waited four years to file a successive habeas petition after receiving no notice of the
16   dismissal of his initial petition); Allard v. Montana, No. CV 16-63-M-DLC-JCL, 2017
17   WL 7328928, at *5 (D. Mont. Dec. 12, 2017) (“Allard’s case is distinguishable from
18   Huizar and Fue [because] . . . he waited nearly three years before inquiring of counsel as
19   to the status of his case.”); Bethell v. Madden, No. 2:17-cv-07233-VAP-KES, 2017 WL
20   7310095, at *3 (C.D. Cal. Nov. 13, 2017) (“In [Huizar and Fue], . . . the prisoners made
21   some effort to follow-up to inquire about the status of their cases. Here, Petitioner makes
22   no showing that he ‘diligently’ pursued his habeas request . . . after experiencing a
23   twenty-eight month delay.”); Broxton v. Arnold, No. 2:16-cv-1548 GEB KJN P, 2017
24   WL 1956221, at *5 (E.D. Cal. May 11, 2017) (“[P]etitioner’s first contact with the
25   Superior Court was 33 months after he filed the petition. It is clear from the cases cited
26   above that a delay of this magnitude does not demonstrate diligence.”) (citations
27   omitted); see also Young v. Montgomery, No. CV-17-08995-MWF (JDE), 2018 WL
28   4027010, at *5 (C.D. Cal. June 7, 2018) (“Petitioner ultimately filed his Petition without


                                                  4
 1   knowing whether the state habeas petition had been denied, further suggesting that he
 2   could have timely filed a federal habeas petition without awaiting a decision from the
 3   superior court.”).1
 4          IT IS ORDERED:
 5          1.     Judge Fine’s R&R (Doc. 25) is accepted.
 6          2.     Nelson’s petition for writ of habeas corpus (Doc. 13) is dismissed.
 7          3.     Nelson’s motion of ineffective counsel (Doc. 26) and motion to subpoena
 8   his attorney (Doc. 27) are denied.
 9          4.     A certificate of appealability and leave to proceed in forma pauperis on
10   appeal are denied because Nelson has not made a substantial showing of the denial of a
11   constitutional right as required by 28 U.S.C. § 2253(c)(2).
12          5.     The Clerk is directed to enter judgment and terminate this action.
13          Dated this 30th day of March, 2020.
14
15
16
17
18
19
20
21
22
23
24
25
26
            1
27            Nelson seeks leave to subpoena records from his former attorney to obtain proof
     that she “instructed him to sign a plea of 10-years flat time” (Doc. 27 at 2), but does not
28   explain how the records sought are relevant to any issue addressed in the R&R.


                                                  5
